     Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


BLAKE MARINE GROUP, LLC                             CIVIL ACTION


VERSUS                                              NO: 19-12249


DAT HA ET AL.                                       SECTION: “H”



                        ORDER AND REASONS
     Before the Court are Cross-Claimant Dat Ha’s Motion to Transfer Venue
(Doc. 32), and Cross-Defendant Talisman Casualty Insurance Company’s
Motion to Dismiss Crossclaim (Doc. 37) and Motion for Partial Summary
Judgment (Doc. 36). For the following reasons, Talisman’s Motion for Partial
Summary Judgment is GRANTED, and the remaining motions are DENIED.


                             BACKGROUND
     Plaintiff Blake Marine Group, LLC (“Blake Marine”) brought this action
to recover payments for the pollution abatement and salvage services it
rendered in connection with the fuel removal from a sunken vessel, the F/V
MISS ALINA. The F/V MISS ALINA is owned by Defendant Dat Ha and
insured by Defendant Talisman Casualty Insurance Company (“Talisman”).


                                     1
      Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 2 of 8




Dat Ha has also brought a cross-claim against Talisman for coverage under the
policy and bad faith damages under Texas law.
       After filing this action, Blake Marine settled its claims against both
defendants. Accordingly, only Dat Ha’s cross-claim against Talisman remains.
Dat Ha has moved to transfer venue to the Southern District of Texas.
Talisman has moved for summary judgment and dismissal of Dat Ha’s claim
against it.


                                 LEGAL STANDARD
       A. Motion to Dismiss
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 1 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 2
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 3 The court need not, however,
accept as true legal conclusions couched as factual allegations. 4 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 5 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 6 The court’s review is limited to the

       1 Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 547 (2007)).
       2 Id.
       3 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       4 Iqbal, 556 U.S. at 678.
       5 Id.
       6 Lormand, 565 F.3d at 255–57.

                                              2
     Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 3 of 8




complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 7
      B. Motion for Summary Judgment
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 8 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 9
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 10 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 11 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 12 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-


      7 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
      8 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      9 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      10 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
      11 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
      12 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).

                                              3
      Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 4 of 8




movant would bear the burden of proof at trial.” 13 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 14 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 15



                               LAW AND ANALYSIS
       A. Motion to Transfer
       Dat Ha moves this Court for an order transferring his claim against
Talisman to the Southern District of Texas pursuant to 28 U.S.C. § 1404(a).
Section 1404(a) provides that “[f]or the convenience of parties and witnesses,
in the interest of justice, a district court may transfer any civil action to any
other district or division where it might have been brought or to any district or
division to which all parties have consented.” 16 District courts possess broad
discretion when deciding whether to order a transfer of venue. 17 The Fifth
Circuit has held that in the interest of respecting forum choices by plaintiffs, a
party moving for transfer must show “good cause.” 18 The Fifth Circuit has also
held that a motion to transfer venue must be made with “reasonable
promptness.” 19


       13 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th
Cir. 2004) (internal citations omitted).
       14 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       15 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       16 28 U.S.C. § 1404(a).
       17 In re Volkswagen of Am., Inc., 545 F.3d 304, 311 (5th Cir. 2008) (“There can be no

 question but that the district courts have ‘broad discretion in deciding whether to order a
 transfer.’”) (quoting Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998)).
       18 Id. at 315.
       19 Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989).

                                               4
      Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 5 of 8




      This Court exercises its discretion to deny this motion in light of Dat Ha’s
failure to file it with reasonable promptness. Dat Ha voluntarily filed his cross-
claim in this matter in November 22, 2019, but did not move to transfer venue
until July 22, 2020 at the close of discovery, after Plaintiff’s claims had been
settled, and less than three months before trial. Dat Ha did not raise any
objection to venue in the eight months that his claim was pending before this
Court. 20 Accordingly, Dat Ha’s motion is untimely and would only serve to
delay resolution of this matter.
       B. Motion to Dismiss
       Talisman moves for dismissal of Dat Ha’s claims under Federal Rule of
Civil Procedure 41(b). Federal Rule of Civil Procedure 41(b) states that “[i]f the
plaintiff fails to prosecute or to comply with these rules or a court order, a
defendant may move to dismiss the action or any claim against it.” “The power
to invoke this sanction is necessary in order to prevent undue delays in the
disposition of pending cases and to avoid congestion in the calendars of the
District Courts.” 21 In determining when to dismiss a claim for failure to
prosecute, the Fifth Circuit has consistently held that:
      Rule 41(b) dismissals with prejudice will be affirmed only upon a
      showing of a clear record of delay or contumacious conduct by the
      plaintiff and where lesser sanctions would not serve the best
      interests of justice. . . . [S]everal of our decisions have also inquired
      into the extent to which the plaintiff, as distinguished from his
      counsel, was personally responsible for the delay, the degree of




      20 See F.T.C. v. Multinet Mktg., LLC, 959 F. Supp. 394, 395 (N.D. Tex. 1997) (denying
motion to transfer venue for seven month delay).
      21 Id.

                                             5
      Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 6 of 8




       actual prejudice to the defendant, and whether the delay was the
       result of intentional conduct. 22
       Talisman complains that prior to filing this motion on August 4, 2020,
Dat Ha had not propounded discovery, designated experts, provided complete
initial disclosures, or filed a witness and exhibit list. Having reviewed the
factors set forth by the Fifth Circuit, however, this Court finds dismissal for
failure to prosecute under Rule 41(b) would be inappropriate in this case. Dat
Ha’s delay in prosecuting his case can be contributed at least in part to an
early, yet ultimately unsuccessful, attempt to settle the matter and the
progress-stifling effect of the COVID-19 pandemic. Talisman has not identified
any way in which Dat Ha is personally responsible for the delay in prosecuting
his claims. Further, Talisman has not been prejudiced because trial will
proceed as originally scheduled. Accordingly, this Motion is denied.
       C. Motion for Summary Judgment
       Dat Ha brings claims against Talisman under Section 541 of the Texas
Insurance Code, arguing that it acted in bad faith in handling his claim.
Specifically, he argues that Talisman acted in bad faith in failing to provide
insurance coverage and for failing to promptly pay the amounts due and owing
under the Hull and Machinery and Protection and Indemnity portions of that
policy. Talisman moves for dismissal of Dat Ha’s bad faith claim against it on
two grounds: (1) Dat Ha never provided notice to Talisman prior to asserting
its claims, and (2) he has no evidence of actual damages to support his bad
faith claim.



       22Rogers v. Kroger Co., 669 F.2d 317, 320 (5th Cir. 1982) (internal quotations and
alterations omitted).
                                             6
     Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 7 of 8




      Section 541.154 of the Texas Insurance Code requires that a person
seeking damages under that subchapter provide written notice to the other
person not later than the 61st day before the date the action is filed. 23 Talisman
seeks dismissal of Dat Ha’s claim for his failure to comply with this notice
requirement. Dismissal, however, is not the remedy available for such a
failure. “If one fails to satisfy the notice requirement, abatement of the action
for the statutory notice period is more consistent with the purpose of notice
than dismissal.” 24 “A person against whom an action under this subchapter is
pending who does not receive the notice as required by Section 541.154 may
file a plea in abatement not later than the 30th day after the date the person
files an original answer in the court in which the action is pending.” 25 Talisman
did not move for abatement within this time period. The purpose of the sixty-
day notice requirement is to discourage litigation and encourage settlement. 26
The parties made some effort to resolve this dispute early in this litigation.
Accordingly, neither dismissal nor abatement is appropriate now on these
grounds.
      Talisman next argues that Plaintiff cannot present any evidence of
actual damages in order to succeed on his bad faith claim. The Texas Insurance
Code “grants insureds a private action against insurers that engage in certain
discriminatory, unfair, deceptive, or bad-faith practices, and it permits
insureds to recover ‘actual damages . . . caused by’ those practices, court costs,
and attorney’s fees, plus treble damages if the insurer ‘knowingly’ commits the

      23 TEX. INS. CODE ANN. § 541.154.
      24 Fort Stockton Indep. Sch. Dist. v. Am. Home Assurance Co., No. 4:17-CV-00027-
RAJ, 2017 WL 9342030, at *1 (W.D. Tex. Aug. 30, 2017) (internal quotation omitted).
      25 TEX. INS. CODE ANN. § 541.155.
      26 Fort Stockton Indep. Sch. Dist., 2017 WL 9342030, at *1.

                                              7
      Case 2:19-cv-12249-JTM-MBN Document 53 Filed 09/17/20 Page 8 of 8




prohibited act.” 27 “A claim for breach of the policy is a contract cause of action,
while a common-law or statutory bad-faith claim is a cause of action that
sounds in tort.” 28 “Actual damages under the Insurance Code are those
damages recoverable at common law.” 29
      Dat Ha’s cross-claim and opposition to this Motion present several ways
in which Talisman acted in bad faith in the handling of his claim. He does not,
however, either allege or present any evidence of actual damages caused by
that bad faith beyond those arising from the insurance policy. Accordingly, he
cannot succeed on his bad faith claim under Texas law. Dat Ha’s claims for
extra-contractual damages, treble damages, attorney’s fees, and costs are
dismissed. Only his claim for coverage under the policy remains for trial.

                                   CONCLUSION
      For the foregoing reasons, Talisman’s Motion for Partial Summary
Judgment is GRANTED, and Dat Ha’s bad faith claims are DISMISSED WITH
PREJUDICE. Dat Ha’s Motion to Transfer Venue and Talisman’s Motion to
Dismiss are DENIED.


                     New Orleans, Louisiana this 17th day of September, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE



      27  USAA Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 488 (Tex. 2018) (quoting TEX.
INS. CODE ANN. §§ 541.151, 152).
       28 Id. (internal quotations omitted).
       29 Id. (internal quotations omitted).

                                             8
